internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc pa apjp plr-162874-01 date date legend employer employee company date date state a dear this is in response to your request dated date and supplemental correspondence for a private_letter_ruling under sec_6041 sec_6049 and sec_3406 of the internal_revenue_code code specifically you request the following rulings with respect to each of the periodic_payments made by company on behalf of employer that company is not required to file an information_return under either sec_6041 or sec_6049 of the code and that company is not required to engage in backup withholding under sec_3406 of the code since no portion of any of the periodic_payments constitutes a reportable_payment within the meaning of sec_3406 plr-162874-01 you represent that each payment meets the requirements of sec_104 of the code and the regulations thereunder as payment in discharge of a claim for workmen’s compensation in addition you have requested that for purposes of this ruling_request we assume that the payments are not attributable to deductions allowed under sec_213 of the code facts on date employee began working for employer after sustaining severe injuries during the course of employment on date employee was placed on disability in accordance with the laws of state a employee subsequently filed a claim for workmen’s compensation with employer employer denied the claim and employee appealed the two parties eventually agreed to settle the claim as part of the settlement agreement employer will pay workmen’s compensation to employee in the form of an initial sum of cash with subsequent periodic_payments the total_amounts received by employee will be paid in complete satisfaction of the claim each of the periodic_payments will be made at a specified time under the agreement and employee may not change the timing or amount of the payments at any time likewise employee may not sell mortgage encumber or otherwise assign any portion of the payments at any time in addition employee has agreed to accept periodic_payments made by company on behalf of employer any amounts paid_by company will be pursuant to a periodic_payment purchase agreement between employer and company under the terms of the purchase agreement company will become the sole obligor of the claim in accordance with the settlement agreement company will make each of the periodic_payments at a specified time and neither the timing nor amount of the payments shall change at any time prior to satisfaction of the claim the total_amounts paid to employee pursuant to the claim will not exceed the amounts provided for under applicable state law law and analysis information reporting under sec_6041 sec_6041 of the code provides that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of wages compensations remunerations or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year must file an information_return with respect to such payments sec_104 of the code provides that except in the case of amounts attributable to deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts received under workmen’s compensation acts as compensation_for plr-162874-01 personal injuries or sickness likewise sec_1_104-1 of the income_tax regulations regulations provides that sec_104 excludes from gross_income amounts received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act which provides compensation to an employee for personal injuries or sickness incurred during the course of employment in addition sec_1_104-1 states that the exclusion does not apply to amounts received as compensation_for an occupational injury to the extent that they are in excess of the amount provided in the applicable workmen’s compensation act or acts under the workmen’s compensation law of state a no release of liability or settlement agreement for payment of workmen’s compensation benefits is valid unless approved by the state until approved as required by the state a labor code amounts received under the settlement agreement do not qualify as workmen’s compensation benefits under state a law and therefore are not excludable from gross_income under sec_104 of the code however upon approval of the settlement agreement by state a amounts received will be excludable from gross_income under sec_104 therefore upon approval of the settlement agreement in accordance with the state a labor code company will have no information reporting requirements under sec_6041 with respect to the periodic_payments information reporting under sec_6049 sec_6049 of the code provides that every person who makes payments of interest aggregating dollar_figure or more to any other person during any calendar_year or who receives payments of interest as a nominee and who makes payments aggregating dollar_figure or more during any calendar_year to any other person with respect to the interest so received shall make a return according to the forms or regulations prescribed by the secretary setting forth the aggregate amount of such payments and the name and address of the person to whom paid company is not required to file information returns under sec_6049 of the code with respect to any of the periodic_payments to employee each payment will be made in accordance with the settlement agreement between employer and employee as compensation_for injuries sustained during the course of employment the total_amounts received by employee will be paid in complete satisfaction of the claim and none of the periodic_payments will include interest as such company will have no information reporting requirements under sec_6049 with respect to the periodic_payments backup withholding under sec_3406 sec_3406 of the code provides that in the case of any reportable_payment and where certain circumstances exist the payor shall deduct and withhold from such payment a tax equal to the product of the fourth lowest rate_of_tax applicable under plr-162874-01 sec_1 and such payment sec_3406 of the code states that the term reportable_payment means any reportable_interest_or_dividend_payment and any other_reportable_payment company is not required to engage in backup withholding with respect to any of the periodic_payments to employee to the extent that the payments are excludable under sec_104 of the code amounts paid pursuant to workmen’s compensation acts and excluded from income under sec_104 are not reportable payments therefore company is not required to engage in backup withholding with respect to such payments conclusion based on the information provided and the representations made upon approval of the settlement agreement in accordance with the state a labor code we conclude the following with respect to the periodic_payments that company is not required to file information returns under sec_6041 or sec_6049 of the code and that company is not required to engage in backup withholding under sec_3406 of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely john j mcgreevy assistant to the branch chief branch office of the assistant chief_counsel administrative provisions and judicial practice enclosures copy of this letter copy for sec_6110 purposes
